Exhibit 10.1

[Execution]

AMENDMENT NO. 4 TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 4 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (“Amendment
No. 4”), dated as of June 26, 2006, by and among J. Crew Operating Corp., a
Delaware corporation (“Operating”), J. Crew Inc., a New Jersey corporation (“J.
Crew”), Grace Holmes, Inc., a Delaware corporation doing business as J. Crew
Retail (“Retail”), H.F.D. No. 55, Inc., a Delaware corporation doing business as
J. Crew Factory (“Factory”, and together with J. Crew, Retail and Operating,
each individually a “Borrower” and collectively, “Borrowers”), J. Crew Group,
Inc., a Delaware corporation (“Parent”), Madewell Inc., a Delaware corporation
(“Madewell”) and J. Crew International, Inc., a Delaware corporation (“JCI”, and
together with Parent and Madewell, each individually a “Guarantor” and
collectively, “Guarantors”), the parties from time to time to the Loan Agreement
(as hereinafter defined) as lenders (each individually, a “Lender” and
collectively, “Lenders”) and Wachovia Bank, National Association, successor by
merger to Congress Financial Corporation, a national banking association, in its
capacity as administrative agent and collateral agent for Lenders pursuant to
the Loan Agreement (in such capacity, “Agent”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Agent and Lenders have made and may make loans
and advances and provide other financial accommodations to Borrowers as set
forth in the Amended and Restated Loan and Security Agreement, dated
December 23, 2004, by and among Agent, Lenders, Borrowers and Guarantors, as
amended by Amendment No. 1 to Amended and Restated Loan and Security Agreement
dated as of October 10, 2005, Amendment No. 2 to Amended and Restated Loan and
Security Agreement dated as of May 15, 2006 and Amendment No. 3 to Amended and
Restated Loan and Security Agreement dated as of May 15, 2006 (as the same is
amended and supplemented hereby and may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
the agreements, documents and instruments at any time executed and/or delivered
in connection therewith or related thereto (collectively, together with the Loan
Agreement, the “Financing Agreements”);

WHEREAS, Parent intends to effect a 1.935798 for 1 split of its common stock, in
the form of a stock dividend, to each holder of common stock of Parent (the
“Parent Stock Split” as hereinafter further defined);

WHEREAS, Parent intends to issue shares of common stock of Parent to the public
(the “Public Offering” as hereinafter further defined);

WHEREAS, TPG Partners II, L.P., TPG Parallel II, L.P. and TPG Investors II, L.P.
(collectively, “TPG”) have agreed to purchase shares of common stock of Parent
with an



--------------------------------------------------------------------------------

aggregate purchase price equal to approximately $73,500,000 (the “TPG Stock
Purchase” as hereinafter further defined) to be paid for with the Series A
Preferred Stock (as hereinafter defined) owned by TPG;

WHEREAS, TPG, TPG 1999 Equity II, L.P. (“TPG 1999”) and Parent intend to enter
into a Registration Rights Agreement (the “TPG Registration Rights Agreement” as
hereinafter further defined);

WHEREAS, Parent intends to pay all accrued dividends and redeem all of the
liquidation preference under its Series A Preferred Stock (as hereinafter
defined) and its Series B Preferred Stock (as hereinafter defined) for an
aggregate purchase price not to exceed $435,000,000, using a portion of the net
proceeds of the Public Offering and the Public Offering Over-Allotment,
additional loans under the Term Loan Credit Facility (“Incremental Term Loans”
as hereinafter further defined), the purchase price for the TPG Stock Purchase
and other funds available to Parent or Operating for such purpose to the extent
not prohibited under the Financing Agreements;

WHEREAS, TPG-MD Investment, LLC, an entity controlled by TPG or its affiliates
and Millard S. Drexler (“TPG-MD” as hereinafter further defined), has agreed to
convert the 5.0% Notes (as hereinafter defined) to common stock of Parent in the
amount of $3.52 per share, subject to certain dilution adjustments;

WHEREAS, in connection with the transactions described above, Borrowers and
Guarantors have requested that Agent and Lenders consent thereto and agree to
certain amendments to the Financing Agreements; and

WHEREAS, Agent and Lenders are willing to so consent and agree to such
amendments to the extent, and subject to, the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements and
covenants set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1. Definitions.

 

1.1 Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below and the Loan Agreement shall be deemed
and is hereby amended to include, in addition and not in limitation of, each of
the following definitions:

    (a) “Amendment No. 4” shall mean this Amendment No. 4 to Amended and
Restated Loan and Security Agreement, dated as of June 26, 2006, by and among
Agent, Lenders, Borrowers and Guarantors, as the same now exists and may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced.

 

2



--------------------------------------------------------------------------------

    (b) “5.0% Note Conversion” shall mean the conversion by TPG-MD of the 5.0%
Notes to Capital Stock of Parent in the amount of $3.52 of principal of the
Indebtedness evidenced by such notes, subject to certain dilution adjustments,
for each share of common stock of Parent pursuant to the 5.0% Note Conversion
Documents.

    (c) “5.0% Note Conversion Documents” shall mean, collectively, the Credit
Agreement, dated as of February 4, 2003, by and among TPG-MD, as lender,
Operating, as borrower, and Parent, J. Crew, Retail, Factory and JCI, as
guarantors, as amended by Amendment No. 1 to Credit Agreement dated as of
November 21, 2004, and all other agreements, documents and instruments related
thereto, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

    (d) “5.0% Note Conversion Effective Date” shall mean the date on which the
5.0% Note Conversion has been consummated.

    (e) “5.0% Notes” shall mean, collectively, the 5.0% Notes Payable due 2008
issued by Operating payable to TPG-MD in the aggregate original principal amount
of $20,000,000, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

    (f) “Incremental Term Loans” shall mean the term loans made to Operating
pursuant to the exercise by Operating of the option to establish new term loan
commitments, in an aggregate amount not in excess of $100,000,000, under and in
accordance with the provisions of, the Term Loan Agreement.

    (g) “Parent Stock Split” shall mean the 1.935798 for 1 split of common stock
by Parent, in the form of a stock dividend, to each holder of common stock,
consummated on or before the Public Offering Closing Date.

    (h) “Preferred Stock” shall mean, collectively, the Series A Preferred Stock
and the Series B Preferred Stock.

    (i) “Preferred Stock Paying Agent” shall mean the Person acting as paying
agent pursuant to the Preferred Stock Redemption Documents.

    (j) “Preferred Stock Redemption Date” shall mean the date on which the
transactions contemplated by the Preferred Stock Redemption Documents have been
consummated, and all outstanding Preferred Stock shall have been redeemed and/or
cancelled.

    (k) “Preferred Stock Redemption Documents” shall mean, collectively, the
notices of redemption to be issued in connection with the payment of accrued
dividends and the redemption of the liquidation preference under the Preferred
Stock, and all other agreements, documents and instruments related thereto, as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

    (l) “Public Offering” shall mean the issuance and sale by Parent of shares
of its common stock to the public pursuant to the Public Offering Documents.

 

3



--------------------------------------------------------------------------------

    (m) “Public Offering Closing Date” shall mean the date on which the Public
Offering closes, but in no event after July 28, 2006.

    (n) “Public Offering Documents” shall mean, collectively, the Form S-1
Registration Statement filed with the Securities and Exchange Commission on
August 17, 2005, the Amendment No. 1 to the Form S-1 Registration Statement
filed with the Securities and Exchange Commission on September 23, 2005, the
Amendment No. 2 to the Form S-1 Registration Statement filed with the Securities
and Exchange Commission on October 11, 2005, the Amendment No. 3 to the Form S-1
Registration Statement filed with the Securities and Exchange Commission on
October 31, 2005, the Amendment No. 4 to the Form S-1 Registration Statement
filed with the Securities and Exchange Commission on December 22, 2005, the
Amendment No. 5 to the Form S-1 Registration Statement filed with the Securities
and Exchange Commission on May 17, 2006, the Amendment No. 6 to the Form S-1
Registration Statement filed with the Securities and Exchange Commission on
June 13, 2006, the Amendment No. 7 to the Form S-1 Registration Statement filed
with the Securities and Exchange Commission on June 13, 2006, the Amendment
No. 8 to the Form S-1 Registration Statement filed with the Securities and
Exchange Commission on June 21, 2006 and the other agreements, documents and
instruments executed and delivered in connection therewith.

    (o) “Public Offering Over-Allotment” shall mean the issuance and sale by
Parent of additional shares of its common stock pursuant to the Public Offering
Documents as in effect on the date hereof, within thirty (30) days of the date
of the underwriting agreement to be entered into among Parent and the several
underwriters named therein in connection with the Public Offering.

    (p) “Series A Preferred Stock” shall mean the 14  1/2% Cumulative Preferred
Stock issued by Parent with an approximate $92,800,000 liquidation value.

    (q) “Series B Preferred Stock” shall mean the 14  1/2% Cumulative Redeemable
Preferred Stock issued by Parent with a $32,500,000 liquidation value.

    (r) “TPG-MD” shall mean TPG-MD Investment, LLC, a Delaware limited liability
company, and its successors and assigns.

    (s) “TPG Registration Rights Agreement” shall mean the Registration Rights
Agreement, to be dated the Public Offering Closing Date, by and between TPG, TPG
1999 and Parent, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

    (t) “TPG Stock Purchase” shall mean the purchase by TPG of common stock of
Parent with an aggregate purchase price equal to approximately $73,500,000.

    (u) “TPG Stock Purchase Documents” shall mean, collectively, the Purchase
Agreement, dated August 16, 2003, by and among Parent and TPG and all other
agreements, documents and instruments related thereto, as the same now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

4



--------------------------------------------------------------------------------

    (v) “Transactions” shall have the meaning set forth in Section 2.1 hereof.

1.2 Amendment to Definitions.

    (a) As of the date hereof, all references to the term “Agreement” in the
Loan Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby amended to mean the Loan Agreement as such term is defined
herein.

    (b) As of the date hereof, all references to the term “Financing Agreements”
in the Loan Agreement and the other Financing Agreements shall be deemed and
each such reference is hereby amended to include, in addition and not in
limitation, this Amendment No. 4, and all other agreements documents and
instruments at any time executed and/or delivered by any Borrower or Guarantor
with, to or in favor of Agent, any Lender or any other person in connection with
the Obligations.

    (c) As of the date hereof, all references to the term “Term Loan Collateral
Account” in the Loan Agreement and the other Financing Agreements shall be
deemed and each such reference is hereby amended to mean the investment account
which is a restricted account maintained by Operating with Term Loan Agent, an
affiliate of Term Loan Agent or at a financial institution otherwise designated
by Term Loan Agent into which Parent or Operating shall have deposited
(1) proceeds of Incremental Term Loans under the Term Loan Credit Facility and
proceeds of the Public Offering and, to the extent that the closing of the
Public Offering Over-Allotment is consummated on the Public Offering Closing
Date, proceeds of the Public Offering Over-Allotment in an aggregate amount
which, together with other funds available to Parent or Operating for such
purpose to the extent not prohibited under the Financing Agreements, is not less
than the amount necessary to pay all accrued dividends and the redemption of all
of the liquidation preference on all Preferred Stock that shall remain
outstanding immediately following the Public Offering Closing Date (other than a
portion of Series A Preferred Stock to be delivered as the payment for the
purchase of common stock of Parent in connection with the TPG Stock Purchase),
and (2) such amounts to be utilized for such purposes as expressly permitted
under the Term Loan Intercreditor Agreement; and which investment account is
established and used solely for the purpose of holding such proceeds and such
other amounts and at all times shall be subject to the first priority perfected
security interest of Term Loan Agent.

1.3 Interpretation. For purposes of this Amendment No. 4, all terms used herein,
including those terms used or defined in the recitals hereto, shall have the
respective meanings assigned thereto in the Loan Agreement.

 

5



--------------------------------------------------------------------------------

Section 2. Consents.

2.1 Consent to Transactions. Subject to the terms and conditions contained
herein, Agent and Lenders hereby consent to the following (collectively, the
“Transactions” and individually a “Transaction”):

    (a) the 5.0% Note Conversion;

    (b) the Parent Stock Split;

    (c) the execution and delivery by Parent of the TPG Registration Rights
Agreement and the performance by Parent of its obligations thereunder;

    (d) the issuance and sale by Parent of its Capital Stock in the Public
Offering and Public Offering Over-Allotment pursuant to the Public Offering
Documents;

    (e) the payment of all accrued dividends and the redemption of all of the
liquidation preference under the Preferred Stock by Parent on the Preferred
Stock Redemption Date (other than a portion of Series A Preferred Stock to be
delivered as the payment for the purchase of common stock of Parent in
connection with the TPG Stock Purchase) pursuant to the Preferred Stock
Redemption Documents, using a portion of the Net Cash Proceeds of the Public
Offering and the Public Offering Over-Allotment, Incremental Term Loans under
the Term Loan Credit Facility and other funds available to Parent or Operating
for such purpose;

    (f) the TPG Stock Purchase on the Preferred Stock Redemption Date pursuant
to the TPG Stock Purchase Documents with payment for the purchase of common
stock of Parent made by TPG by delivery of Series A Preferred Stock having an
aggregate liquidation value equal to the purchase price of the common stock so
purchased; and

    (g) as of the Public Offering Closing Date, the deposit in the Term Loan
Collateral Account by Parent or Operating of the Net Cash Proceeds from (1) the
Public Offering, (2) to the extent that the closing of the Public Offering
Over-Allotment is consummated on the Public Offering Closing Date, the Public
Offering Over-Allotment, (3) Incremental Term Loans under the Term Loan Credit
Facility and (4) other funds available to Parent or Operating for redemption of
any Preferred Stock (other than a portion of Series A Preferred Stock to be
delivered as the payment for the purchase of common stock of Parent in
connection with the TPG Stock Purchase) to the extent not prohibited hereunder
or under the other Financing Agreements, provided, that, the aggregate amount
deposited into the Term Loan Collateral Account on the Public Offering Closing
Date shall be equal to the amount necessary to prepay or redeem any Preferred
Stock that shall remain outstanding immediately following the Public Offering
Closing Date (after giving effect to the TPG Stock Purchase); and

    (h) in the event that any funds remain in the Term Loan Collateral Account
on the date that is forty-five (45) days after the Public Offering Closing Date
that have not been transferred to the Preferred Stock Paying Agent to prepay or
redeem such Preferred Stock, the

 

6



--------------------------------------------------------------------------------

prepayment of principal of the Indebtedness under the Term Loan Documents with
such funds or the payment of such funds to Operating.

2.2 Limitations. Nothing contained in Section 2.1 shall be construed to waive,
modify or limit any of the representations, warranties and covenants with
respect to any of the Transactions to the extent set forth in this Amendment
No. 4.

Section 3. Amendments to Loan Agreement.

3.1 Indebtedness. As of the Public Offering Closing Date, Section 9.9(w)(i) of
the Loan Agreement is hereby amended by substituting the phrase “three
(3) Business Days’” in clause (A) of the proviso therein with “one (1) Business
Day’s”.

3.2 Loans, Investments, Etc. As of the Public Offering Closing Date,
Section 9.10 of the Loan Agreement is hereby amended by adding the following new
subsection (n) at the end thereof:

“(n) an intercompany loan by Operating to Parent on the Public Offering Closing
Date with all or a portion of the Net Cash Proceeds of the Incremental Term
Loans received by Operating under the Term Loan Credit Facility on the Public
Offering Date;” provided, that, the Indebtedness arising pursuant to such loan
shall be evidenced by a promissory note or other instrument, which shall, to the
extent required under the terms of the Term Loan Agreement be promptly delivered
to Term Loan Agent to hold on behalf of Agent subject to the terms of the
Intercreditor Agreement or to Agent, and which note shall be unsecured and
subordinated in right of payment to the payment in full in cash of the
Obligations pursuant to the terms of such promissory note or an intercompany
subordinated agreement that, in any such case, is satisfactory to Agent.”

3.3 Restricted Payments. As of the Public Offering Closing Date, Section 9.11 of
the Loan Agreement is hereby amended by adding the following new subsection
(k) at the end thereof:

“(k) Operating may, on the Public Offering Closing Date, declare and pay a
dividend to Parent using all or a portion of the Net Cash Proceeds received by
Operating in respect of the Incremental Term Loans under the Term Loan Credit
Facility; provided, that, all of the proceeds thereof shall be used by Parent
(i) for the payment of accrued dividends and the redemption of the Preferred
Stock pursuant to the Preferred Stock Redemption Documents to the extent
permitted hereunder, (ii) for payment of fees, premiums and expenses incurred in
connection with the Transactions and/or (iii) to prepay Indebtedness under the
Term Loan Documents after the transfer of proceeds to the Preferred Stock Paying
Agent by Parent in an amount sufficient to redeem all of the outstanding
Preferred Stock (other than a portion of Series A Preferred Stock to be
delivered as the payment for the purchase of common stock of Parent in
connection with the TPG Stock Purchase) pursuant to the Preferred Stock
Redemption Documents.”

 

7



--------------------------------------------------------------------------------

3.4 Capital Expenditures. As of the consummation of the 5.0% Note Conversion,
the transfer of proceeds to the Preferred Stock Paying Agent by Parent in an
amount sufficient to redeem all of the outstanding Preferred Stock (other than a
portion of Series A Preferred Stock to be delivered as the payment for the
purchase of common stock of Parent in connection with the TPG Stock Purchase)
pursuant to the Preferred Stock Redemption Documents, Section 9.19 of the Loan
Agreement is hereby deleted in its entirety and the following substituted
therefor:

        “9.19 Capital Expenditures.

(a) Subject to the terms of Section 9.19(b) below, Borrowers and Guarantors
shall not permit the aggregate amount of all Capital Expenditures of Borrowers
and Guarantors during each period set forth on Schedule 9.19 hereto to exceed
the amounts set forth on Schedule 9.19 hereto with respect to such period.

(b) To the extent that the actual amount of Capital Expenditures in any period
set forth on Schedule 9.19 hereto shall be less than the amount otherwise
permitted hereunder for such period, Capital Expenditures may be made in the
immediately subsequent period in the amount of such excess (but in no event more
than 50% of the amount for such previous period), in addition to the amount
otherwise permitted hereunder for such subsequent period.”

3.5 Schedule. As of the consummation of the 5.0% Note Conversion, the Public
Offering and the transfer of proceeds to the Preferred Stock Paying Agent by
Parent in an amount sufficient to redeem all of the outstanding Preferred Stock
(other than a portion of Series A Preferred Stock to be delivered as the payment
for the purchase of common stock of Parent in connection with the TPG Stock
Purchase) pursuant to the Preferred Stock Redemption Documents, the Loan
Agreement is hereby amended by adding a new Schedule 9.19, in the form of
Exhibit A hereto.

Section 4. Additional Representations, Warranties and Covenants. In addition to
the continuing representations, warranties and covenants heretofore or hereafter
made by Borrowers and Guarantors to Agent and Lenders pursuant to the other
Financing Agreements, each of Borrowers and Guarantors, jointly and severally,
hereby represents, warrants and covenants with and to Agent and Lenders as
follows (which representations, warranties and covenants are continuing and
shall survive the execution and delivery hereof and shall be incorporated into
and made a part of the Financing Agreements):

4.1 Due Execution; Non-Contravention.

    (a) As of the date hereof, this Amendment No. 4 has been duly executed and
delivered by all necessary action on the part of Borrowers and Guarantors and,
if necessary, their respective stockholders, and is in full force and effect as
of the date hereof and the agreements and obligations of Borrowers and
Guarantors contained herein constitute legal, valid and binding obligations of
Borrowers and Guarantors enforceable against Borrowers and Guarantors in
accordance with their respective terms.

 

8



--------------------------------------------------------------------------------

    (b) As of the Public Offering Closing Date, the execution, delivery and
performance of the Public Offering Documents, the 5% Note Conversion Documents,
the TPG Registration Rights Agreement and all other agreements in connection
with the Transactions and all of the Transactions (i) are all within each
Borrower’s and Guarantor’s corporate or limited liability company powers,
(ii) have been duly authorized, (iii) to Borrowers’ and Guarantors’ knowledge,
are not in contravention of law or the terms of any Borrower’s or Guarantor’s
certificate of incorporation, certificate of formation, by-laws, membership
agreement or other organizational documentation, or any indenture, agreement or
undertaking to which any Borrower or Guarantor is a party or by which any
Borrower or Guarantor or its property are bound and (iv) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
any Borrower or Guarantor.

4.2 Public Offering. As of the Public Offering Closing Date, Borrowers shall
deliver, or cause to be delivered to Agent, true, correct and complete copies of
the agreements and documents issued or entered into by Borrowers and Guarantors
in connection with the Public Offering (other than agreements and documents in
connection with the Public Offering Over-Allotment). As of the closing date of
the Public Offering Over-Allotment, Borrowers shall deliver, or cause to be
delivered to Agent, true, correct and complete copies of the agreements and
documents issued or entered into by Borrowers and Guarantors in connection with
the Public Offering Over-Allotment. The Net Cash Proceeds of the Public Offering
shall first be used for the redemption of the Preferred Stock pursuant to the
Preferred Stock Redemption Documents on the Preferred Stock Redemption Date. Any
Net Cash Proceeds of the Public Offering or the Public Offering Over-Allotment
in excess of the amounts required for the foregoing shall be paid to Operating
or applied to a mandatory prepayment of principal of the Indebtedness under the
Term Loan Agreement.

4.3 Redemption of Preferred Stock. As of the Public Offering Closing Date,
Parent has executed and delivered, or caused to be executed and delivered, a
notice of redemption and any other documents that may be required under the
terms of the Preferred Stock and taken such other actions as may be required
thereunder in order for the Preferred Stock to be redeemed on the Preferred
Stock Redemption Date pursuant to the Preferred Stock Redemption Documents. As
of the Preferred Stock Redemption Date:

    (a) The Preferred Stock Redemption Documents and the transactions
contemplated thereunder shall have been duly executed, delivered and performed
in accordance with their terms by the respective parties thereto on or prior to
the Preferred Stock Redemption Date, using a portion of the Net Cash Proceeds of
the Public Offering and the Public Offering Over-Allotment, Incremental Term
Loans under the Term Loan Credit Facility, the purchase price for the TPG Stock
Purchase and other funds available to Parent or Operating for such purpose,
which shall not exceed $435,000,000 in the aggregate, including the fulfillment
of all conditions precedent set forth therein and after giving effect thereto,
Parent shall have redeemed all of the liquidation preference under the
outstanding Preferred Stock, having an approximate liquidation value of
$125,300,000 (before giving effect to the TPG Stock Purchase), and shall have

 

9



--------------------------------------------------------------------------------

previously paid all accrued and unpaid dividends thereon, and all obligations
and liabilities of Parent or any of the other Borrowers and Guarantors in
respect thereof shall have been satisfied and performed and all of the Preferred
Stock has been cancelled.

    (b) All actions and proceedings required by the Preferred Stock Redemption
Documents, applicable law and regulation shall have been taken and the
transactions required thereunder had been duly and validly taken and
consummated.

    (c) No court of competent jurisdiction shall have issued any injunction,
restraining order or other order which prohibits consummation of the
transactions described in the Preferred Stock Redemption Documents and no
governmental action or proceeding shall have been threatened or commenced
seeking any injunction, restraining order or other order which seeks to void or
otherwise modify the transactions described in the Preferred Stock Redemption
Documents.

    (d) Borrowers shall have delivered, or caused to be delivered, to Agent,
true, correct and complete copies of the Preferred Stock Redemption Documents,
and Agent shall have received evidence, in form and substance satisfactory to
Agent, that all of the shares of the Preferred Stock have been redeemed and
cancelled.

4.4 5.0% Note Conversion. As of the 5.0% Note Conversion Effective Date:

    (a) The 5.0% Note Conversion Documents and the transactions contemplated
thereunder shall have been duly executed, delivered and performed in accordance
with their terms by the respective parties thereto, including the fulfillment of
all conditions precedent set forth therein and after giving effect thereto, all
of the outstanding 5.0% Notes shall have been exchanged for common stock of
Parent and the Indebtedness and other obligations and liabilities of Operating
or any of the other Borrowers and Guarantors in respect thereof shall have been
satisfied and performed and all of the 5.0% Notes shall have been cancelled. No
amounts shall have been paid by Operating or any of the other Borrowers or
Guarantors in exchange for the 5.0% Notes.

    (b) All actions and proceedings required by the 5.0% Note Conversion
Documents, applicable law and regulation shall have been taken and the
transactions required thereunder shall have been duly and validly taken and
consummated.

    (c) No court of competent jurisdiction shall have issued any injunction,
restraining order or other order which prohibits consummation of the
transactions described in the 5.0% Note Conversion Documents and no governmental
action or proceeding shall have been threatened or commenced seeking any
injunction, restraining order or other order which seeks to void or otherwise
modify the transactions described in the 5.0% Note Conversion Documents.

    (d) Borrowers shall have delivered, or caused to be delivered, to Agent,
true, correct and complete copies of the 5.0% Note Conversion Documents.

 

10



--------------------------------------------------------------------------------

4.5 TPG Stock Purchase. As of the date on which funds sufficient to redeem all
of the then outstanding Preferred Stock (other than a portion of Series A
Preferred Stock to be delivered as the payment for the purchase of common stock
of Parent in connection with the TPG Stock Purchase) are transferred to the
Preferred Stock Paying Agent by Parent:

    (a) The TPG Stock Purchase Documents and the transactions contemplated
thereunder shall have been duly executed, delivered and performed in accordance
with their terms by the respective parties thereto, including the fulfillment of
all conditions precedent set forth therein and after giving effect thereto, TPG
shall have acquired common stock of Parent having an aggregate purchase price
equal to approximately $73,500,000 in exchange for the delivery of Series A
Preferred Stock of TPG having an aggregate liquidation value equal to the
purchase price of such shares of common stock.

    (b) All actions and proceedings required by the TPG Stock Purchase
Documents, applicable law and regulation shall have been taken and the
transactions required thereunder shall have been duly and validly taken and
consummated.

    (c) No court of competent jurisdiction shall have issued any injunction,
restraining order or other order which prohibits consummation of the
transactions described in the TPG Stock Purchase Documents and no governmental
action or proceeding shall have been threatened or commenced seeking any
injunction, restraining order or other order which seeks to void or otherwise
modify the transactions described in the TPG Stock Purchase Documents.

    (d) Borrowers shall have delivered, or caused to be delivered, to Agent,
true, correct and complete copies of the TPG Stock Purchase Documents.

4.6 9¾% Notes. All of the 9¾% of Notes have been redeemed and there are no
obligations (contingent or otherwise) outstanding in connection therewith.

4.7 Control Agreement. Each Borrower and Guarantor shall use its best efforts to
provide Agent as soon as practicable Deposit Account Control Agreements and
Investment Property Control Agreements for each of the deposit accounts and
investment accounts of such Borrower and Guarantor, duly authorized, executed
and delivered by the applicable Borrower or Guarantor and depository bank,
securities intermediary or other institution.

Section 5. Conditions.

5.1 General. Subject to Sections 5.2, 5.3, 5.4 and 5.5 hereof, the effectiveness
of each of the consents and amendments set forth in this Amendment No. 4 shall
be subject to the satisfaction of each of the following conditions:

    (a) Agent shall have received an original of this Amendment No. 4, duly
authorized, executed and delivered by Borrowers and Guarantors;

    (b) Agent shall have received all consents of Lenders required for the
consents and amendments provided for herein;

 

11



--------------------------------------------------------------------------------

    (c) Agent shall have received evidence, in form and substance satisfactory
to Agent, that Borrowers and Guarantors have obtained all necessary consents and
approvals to the execution, delivery and performance of this Amendment No. 4 and
to the Transactions, which are and shall remain in full force and effect; and

    (d) after giving effect to each of the consents and amendments set forth
herein, no Default or Event of Default shall exist or have occurred.

5.2 5.0% Note Conversion. The effectiveness of the consent set forth in
Section 2.1(a) hereof shall be subject to the satisfaction of each of the
following conditions:

    (a) each of the conditions set forth in Section 5.1 hereof shall have been
and shall be satisfied;

    (b) Agent shall have received, in form and substance satisfactory to Agent,
evidence that the 5.0% Note Conversion Documents have been duly authorized,
executed and delivered by the parties thereto in accordance with their terms and
the 5.0% Notes have been converted to common stock of Parent and cancelled;

    (c) Agent shall have received the 5.0% Note Conversion Documents, which
shall be in form and substance satisfactory to Agent; and

    (d) each of the conditions set forth in this Section 5.2 hereof shall have
been satisfied on or before July 28, 2006.

5.3 Parent Stock Split. The effectiveness of the consent set forth in
Section 2.1(b) shall be subject to the satisfaction of each of the following
conditions:

    (a) each of the conditions set forth in Section 5.1 hereof shall have been
and shall be satisfied;

    (b) Agent shall have received, in form and substance satisfactory to Agent,
evidence that the Parent Stock Split has been consummated;

    (c) each of the conditions set forth in this Section 5.3 hereof shall have
been satisfied on or before July 28, 2006.

5.4 TPG Registration Rights Agreement. The effectiveness of the consent set
forth in Section 2.1(c) shall be subject to the satisfaction of each of the
following conditions:

    (a) each of the conditions set forth in Section 5.1 hereof shall have been
and shall be satisfied;

    (b) Agent shall have received the TPG Registration Rights Agreement, which
shall be in form and substance satisfactory to Agent, duly authorized, executed
and delivered by the parties thereto; and

 

12



--------------------------------------------------------------------------------

    (c) each of the conditions set forth in this Section 5.4 hereof shall have
been satisfied on or before July 28, 2006.

5.5 Public Offering; Term Loan Collateral Account; Public Offering
Over-Allotment. The effectiveness of the consents set forth in Sections 2.1(d),
2.1(g) and 2.1(h) shall be subject to the satisfaction of each of the following
conditions:

    (a) each of the conditions set forth in Sections 5.1, 5.2, 5.3 and 5.4
hereof shall have been and shall be satisfied;

    (b) the aggregate Excess Availability of Borrowers as determined by Agent,
as of the consummation of the 5.0% Note Conversion, the Public Offering and the
transfer of proceeds to the Preferred Stock Paying Agent by Parent in an amount
sufficient to redeem all of the outstanding Preferred Stock (other than a
portion of Series A Preferred Stock to be delivered as the payment for the
purchase of common stock of Parent in connection with the TPG Stock Purchase)
pursuant to the Preferred Stock Redemption Documents, shall be not less than
$35,000,000 after giving effect to each of the 5.0% Note Conversion, the Public
Offering and the transactions contemplated by the Preferred Stock Redemption
Documents;

    (c) Agent shall have received, in form and substance satisfactory to Agent,
evidence that proceeds of the Public Offering and, to the extent that the
closing of the Public Offering Over-Allotment is consummated on the Public
Offering Closing Date, the Public Offering Over-Allotment, Incremental Term
Loans under the Term Loan Credit Facility and other funds available to Parent or
Operating for such purpose to the extent not prohibited hereunder or under the
Financing Agreement in an amount not less than the amount necessary to redeem
any Preferred Stock that shall remain outstanding immediately following the
Public Offering Closing Date (after giving effect to the TPG Stock Purchase),
shall have been deposited into the Term Loan Collateral Account or otherwise
directed to redeem the Preferred Stock;

    (d) Agent shall have received, in form and substance satisfactory to Agent,
evidence that the Public Offering has been consummated and that Parent has
received Net Cash Proceeds from the issuance and sale of share of its common
stock pursuant to the Public Offering;

    (e) Agent shall have received each of the Public Offering Documents, which
shall each be in form and substance satisfactory to Agent;

    (f) each of the conditions set forth in this Section 5.5 shall have been
satisfied by no later than July 28, 2006.

 

13



--------------------------------------------------------------------------------

5.6 Preferred Stock Redemption; TPG Stock Purchase. The effectiveness of the
consents set forth in Section 2.1(e) and 2.1(f) shall be subject to the
satisfaction of each of the following conditions:

    (a) each of the conditions set forth in Sections 5.1, 5.2, 5.3, 5.4 and 5.5
hereof shall have been and shall be satisfied;

    (b) Agent shall have received, in form and substance satisfactory to Agent,
evidence that the Preferred Stock Redemption Documents (other than
correspondence with holders of Preferred Stock commencing after the date hereof)
have been duly authorized, executed and delivered by the parties thereto in
accordance with their terms;

    (c) Agent shall have received each of the Preferred Stock Redemption
Documents and the TPG Stock Purchase Documents, which shall each be in form and
substance satisfactory to Agent; and

    (d) each of the conditions set forth in this Section 5.6 shall have been
satisfied by no later than July 28, 2006.

Section 6. Miscellaneous.

6.1 Effect of this Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Financing Agreements are intended or implied,
and in all other respects, the Financing Agreements are hereby specifically
ratified, restated and confirmed by all parties hereto as of effective date
hereof. The Loan Agreement and this Amendment No. 4 shall be read and construed
as one agreement. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment No. 4 shall
control.

6.2 Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional actions as may be necessary, in
the reasonable discretion of Agent, to effectuate the provisions and purposes of
this Amendment No. 4.

6.3 Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the laws of the State of New York without regard to principles of conflicts of
law or other rule of law that would result in the application of the law of any
jurisdiction other than the laws of the State of New York.

6.4 Binding Effect. This Amendment No. 4 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

6.5 Counterparts. This Amendment No. 4 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 4, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties thereto. Delivery of an executed counterpart of this
Amendment No. 4 by telefacsimile or other electronic means shall have the same
force and effect as delivery of an original executed counterpart of this
Amendment No. 4. Any party delivering an executed counterpart of this Amendment
No. 4 by

 

14



--------------------------------------------------------------------------------

telefacsimile or other electronic means also shall deliver an original executed
counterpart of this Amendment No. 4, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Amendment No. 4 as to such party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered by their authorized officers as of the date and year
first above written.

 

J. CREW OPERATING CORP.

J. CREW INC.

GRACE HOLMES, INC. d/b/a J. CREW RETAIL

H.F.D. NO. 55, INC. d/b/a J. CREW FACTORY

J. CREW GROUP, INC.

MADEWELL INC.

By:

 

/s/ James S. Scully

 

Name:    James S. Scully

 

Title:      Executive Vice President

               and Chief Financial Officer

J. CREW INTERNATIONAL, INC.

By:

 

/s/ Nicholas P. Lamberti

 

Name:    Nicholas P. Lamberti

 

Title:      Vice President and Controller

 

[Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement]

 



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRIOR PAGE]

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial Corporation, as Agent and as Lender

By:

 

/s/ Jason Searle

Title:

 

Vice President

 

 

 

[Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

 

 

 

 

BANK OF AMERICA N.A.

By:

  /s/ Kathleen Dimock

Title:

  Managing Director

 

 

[Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

 

SIEMEN’S FINANCIAL SERVICES, INC.

By:

 

/s/ Joseph Gerardi

Title:

 

Vice President

 

 

[Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

 

THE CIT GROUP/BUSINESS CREDIT, INC.

By:

  /s/ Steve Schuitt

Title:

  Vice President

 

 

[Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

 

LASALLE RETAIL FINANCE, a division of Lasalle Business Credit, as agent for
Standard Federal Bank National Association

By:

  /s/ Dan O’Rourke

 

 

[Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO

AMENDMENT NO.4 TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Schedule 9.19

Capital Expenditures

 

 

Applicable Period

 

   Capital Expenditures

 

Fiscal Year ending

January 31, 2007

 

 

     $70,000,000

 

Fiscal Year ending

January 31, 2008

 

     $80,000,000

Fiscal Year ending

January 31, 2009

 

     $90,000,000

Fiscal Year ending

January 31, 2010

 

   $100,000,000